Citation Nr: 0930261	
Decision Date: 08/12/09    Archive Date: 08/19/09

DOCKET NO.  07-07 704	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO)
in Columbia, South Carolina


THE ISSUE

Entitlement to service connection for a left knee disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran


ATTORNEY FOR THE BOARD

A. L. Tarr, Law Clerk
INTRODUCTION

The Veteran served on active duty from July  to December 
1986, and September 2002 to May 2003.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from a September 2006 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Columbia, South Carolina, wherein the RO, in part, denied the 
Veteran's claim for service connection for osteoarthritis of 
the left knee.  The Veteran timely appealed the RO's decision 
to the Board, and this appeal ensued. 

In October 2008, the Veteran testified during a 
videoconference hearing before the undersigned Acting 
Veterans Law Judge sitting at the Board in Washington, D.C.  
A copy of the hearing transcript has been associated with the 
record. 

In December 2008, the Board remanded the Veteran's claim to 
the RO, via the Appeals Management Center (AMC) in 
Washington, DC, to include additional development of the 
evidence.  The case has returned to the Board for further 
appellate consideration.

The appeal is REMANDED to the RO via the AMC, in Washington, 
DC.  VA will notify the appellant if further action is 
required.


REMAND

Unfortunately, an additional remand is required in this case.

The Veteran has argued that he has a left knee disorder as a 
result of altering his gait and weight bearing due to his 
service-connected right knee disorder.  He specifically 
maintains that he did not injure his left knee during, or 
prior to any period of military service, but that it is 
secondary to, or, in the alternative, has been aggravated by 
his service-connected right knee disorder.  (See, October 
2008 hearing transcript (T.) at pages (pgs.) 4, 10). 
In its December 2008 remand directives, the Board instructed 
the RO/AMC to schedule the Veteran for a VA orthopedic 
examination to determine the nature and etiology of any 
current left knee disorder.  The VA examiner was asked to 
address four specific questions relating to any currently 
diagnosed left knee disability.  (See, December 2008 Board 
remand, page (pg.) 5).  Although VA examined the Veteran in 
March 2009, the Board finds that the examining physician did 
not adequately address the questions posed by the Board's 
December 2008 remand directives, nor did he consider all of 
the pertinent medical evidence.  Of particular note, the 
March 2009 VA examiner failed to address, as specifically 
requested in the Board's remand directives (see, December 
2008 Board remand, page (pg.) 5), a February 2002 private 
treatment report, reflecting that the Veteran had been 
diagnosed with osteoarthritis of the knees prior to entrance 
into his second period of military service (i.e., September 
2002 to May 2003), despite his testimony that he did not have 
any left knee problems prior to any period of military 
service. 

A remand by the Board confers upon the veteran, as a matter 
of law, the right to compliance with the remand instructions, 
and imposes upon VA a concomitant duty to ensure compliance 
with the terms of the remand.  See Stegall v. West, 11 Vet. 
App. 268, 271 (1998).

Accordingly, the Board is asking that the claims file be 
returned to the March 2009 VA examine to have him address the 
questions posed by the Board in its December 2008 remand 
directives in relation to each diagnosed left knee disorder 
found upon clinical examination.  If the March 2009 VA 
examiner is unavailable, the RO/AMC should schedule the 
Veteran for a new VA examination, and that examiner should 
provide answers to the questions posed by this remand, as 
enumerated in the paragraphs below. 

Accordingly, the case is REMANDED to the RO/AMC for the 
following action:

1.  The RO/AMC should arrange for the VA 
physician, who conducted the March 2009 VA 
orthopedic examination of the Veteran, to 
review the claims file and provide an 
addendum to his examination report that 
clarifies his opinion to the specific 
questions enumerated below.

If, and only if, the March 2009 VA 
physician is unavailable, should the 
RO/AMC schedule the Veteran for another VA 
orthopedic examination by a physician with 
appropriate expertise.  The following 
considerations will govern the March 2009 
VA examiner's review or VA examination, if 
scheduled:

The claims folder, including all medical 
records, and a copy of this remand, will 
be reviewed by the March 2009 VA examiner 
prior to rendering an addendum to his 
previous report, or the designated VA 
physician, if an examination of the 
Veteran is scheduled.  

The March 2009 VA examiner, or designated 
examining VA physician, must identify and 
explain the medical basis or bases, with 
identification of the evidence of record, 
to specifically include, but not limited 
to, service treatment records (reflecting 
a diagnosis of left piriformis syndrome in 
February 2003) and a February 2002 
treatment record, prepared and submitted 
by the Jackson Clinic Professional Medical 
Associated, reflecting that the Veteran 
was diagnosed with osteoarthritis of the 
knees prior to his second period of 
military service.  

With respect to each diagnosed left 
knee disorder found on clinical 
examination, the March 2009 VA 
examiner, or the designated 
examining VA physician, must express 
an opinion as to the following 
questions: 

(a) For each diagnosed left knee 
disorder found on clinical 
examination, the March 2009 VA 
examiner, or the designated VA 
examining physician, should provide 
an opinion as to whether it 
preexisted the Veteran's second 
period of active military service 
(September 2002 to May 2003);

(b) For each left knee disorder that 
is found to have preexisted the 
Veteran's second period of military 
service, (September 2002 to May 
2003), the March 2009 VA examiner, 
or the designated VA examining 
physician must state whether or not 
it was aggravated to a permanent 
degree during service beyond that 
which would be due to the natural 
progression of the disease;

(c) For each left knee disability 
that is not found to have preexisted 
the Veteran's second period of 
military service, the March 2009 VA 
examiner, or designated examining 
physician, must state whether it is 
at least as likely as not (50 
percent probability or greater) that 
it is related to a period of 
military service, or has been 
aggravated by (made permanently 
worse) the service-connected 
residuals of a right knee injury 
with degenerative arthritis; and,

(d)  Is it at least as likely as not 
(50 percent probability or greater) 
that left knee arthritis was 
manifested to a compensable degree 
within a year of the Veteran's 
discharge from military service in 
December 1986 or May 2003.

2.  If the veteran fails to report to the 
scheduled examination, the RO/AMC must 
obtain and associate with the claims file 
(a) copy (ies) of any notice(s) of the 
date and time of the examination sent to 
the veteran by the pertinent VA medical 
facility.

3.  To help avoid future remand, the 
RO/AMC must ensure that all requested 
actions have been accomplished (to the 
extent possible) in compliance with this 
REMAND. If any action is not undertaken, 
or is taken in a deficient manner, 
appropriate corrective action should be 
undertaken.  Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  Following such development, the 
RO/AMC should review and readjudicate the 
claim for service connection for a left 
knee disorder.  See 38 C.F.R. § 4.2 
(2008) (If the findings on an opinion 
and/or examination report do not contain 
sufficient detail, it is incumbent upon 
the rating board to return the report as 
inadequate for evaluation purposes).  If 
the benefit sought is not granted, the 
Veteran and his representative should be 
furnished with a supplemental statement 
of the case and afforded an opportunity 
to respond before the record is returned 
to the Board for future review.

The purpose of this REMAND is to obtain additional 
development, and the Board does not intimate any opinion as 
to the merits of the case, either favorable or unfavorable, 
at this time.  The veteran is free to submit any additional 
evidence and/or argument he desires to have considered in 
connection with his current appeal.  Kutscherousky v. West, 
12 Vet. App. 369 (1999).  No action is required of the 
Veteran unless he is notified.

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



_________________________________________________
CAROLE R. KAMMEL
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2008).




